EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Eckert on 6 December 2021.

The application (claims 12 and 16-19) has been amended as follows: 

12.	(Currently Amended)	An imaging system comprising:
a roller to convey a printing medium;
a medium sensor to detect a medium property, the medium sensor comprising a light emitting portion to irradiate light on the printing medium conveyed by the roller and a light receiving portion to detect the light incident on the printing medium; and
a controller to adjust an operational condition of the roller based on the medium property detected by the medium sensor, 
wherein the light receiving portion comprises:
a convex lens; 
an optical member including a diaphragm having an opening located at a center of the diaphragm, the optical member forming a telecentric optical system with the convex lens;
a detector to detect light; and
a diffusion layer located between the detector and the diaphragm.


17.	(Canceled)

18. (Currently Amended) The imaging system according to claim 12, wherein the diffusion layer comprises:
a transparent diffusion member; and
a light shielding layer having an opening located at a center of the light shielding layer, the light shielding layer located between the transparent diffusion member and the diaphragm.

19. (Currently Amended) The imaging system according to claim 12, wherein the diaphragm and the diffusion layer each has a disc shape.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “a diaphragm member provided with an opening located at a focal position of the convex lens to pass the focused incident light, a transparent diffusion member to receive and diffuse the focused incident light received through the opening, and a detector to detect diffused light received from the transparent diffusion member” in combination with the remaining limitations of claims 1-4 and 6-8.
Prior art of record does not disclose or suggest the claimed “a diaphragm member located inside the lens barrel and having an opening located at a focal position of incident light on the convex lens, a transparent diffusion member located inside the lens barrel to receive and 
Prior art of record does not disclose or suggest the claimed “an optical member including a diaphragm having an opening located at a center of the diaphragm, the optical member forming a telecentric optical system with the convex lens” and “a diffusion layer located between the detector and the diaphragm” in combination with the remaining limitations of claims 12-15 and 18-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852